DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-62 were cancelled in a preliminary amendment.  Claims 63-83 are newly added.  Claims 63-83 are now pending before the Office.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 72 and 80-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 72 recites the limitation "the path of the excitation light” in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 63-65, 71, 77, 78, and 79  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singh et al. (US 2018/0164221) as evidenced by Li et al. (US 5981958).
Regarding claim 1, Singh et al. disclose an ingestible device ([0005] and [0008]), comprising: 
a housing (see at least Fig. 1 which shows an ingestible pill 100, the outer shell of the pill is the housing) comprising a sample chamber configured to hold a sample ([1530] discusses embodiments that may include features for obtaining samples from the GI tract); 
a light source in the housing ([1531] says the device may include an illuminating light source), the light source configured to emit excitation light ([1536] says the illuminating light be a fluorescent lamp, also says the light may be an excitation source to excite the sample); 
a detector in the housing, the detector configured to detect emission light generated via an interaction of the excitation light with the sample ([1536] says emission from an excited sample may be detected with a photodiode detector); and 
an emission filter ([1536] – “In some embodiments, a Thorlabs FB580-10 bandpass filter may be used as an emission filter (FIG. 72B)”) in the housing between sample and the detector along a path of the emission light from the sample to the detector (this is inherent as an emission filter is used between a sample and detector), wherein the emission filter is configured to (i) transmit the emission light incident thereon (inherent feature when used), and (ii) block the excitation light incident thereon (the previously cited section indicates that a Thorlabs bandpass filter may be used, a bandpass filter only allows the frequency of interest through and it is known that emission filters are designed to block excitation light as evidenced by the Li et al. reference, see col. 7, lines 18-20). 
Regarding claim 64, Singh et al. disclose the ingestible device further comprising an excitation filter in the housing between the light source and the sample along a path of the excitation light from the light source to the sample, wherein the excitation filter is configured to transmit a portion of the excitation light incident thereon ([1536] – “In some embodiments, to cut out any stray longer wavelengths from the green LED, a Thorlabs FESH0550 shortpass filter may be used for excitation (FIG. 72A)”, the location inherently lies between the light source and sample, shortpass filter only allows some of the light excitation light through as indicated in the quoted section).
Regarding claim 65, Singh et al. disclose the ingestible device further comprising an aperture between the light source and the sample along a path of the excitation light (aperture interpreted as a narrowing for which the light source passes through, at [1536], Singh states that the light source may be collimated, collimated requires passage through narrow passages to straighten the light rays and thus would read on this limitation as well).
Regarding claim 71
Regarding claim 77, Singh et al. disclose a system comprising: the ingestible device of claim 63; and a hardware processor configured to produce information about the sample based on characteristics of the detected emission light (1302]-[1305]).
Regarding claim 78, Singh et al. disclose wherein the information about the sample is produced in vivo (although Fig. 71 shows external processing devices in the system, [1545] states that data may be generated in vivo).
Regarding claim 79, Singh et al. disclose an ingestible device ([0005] and [0008]), comprising: 
a housing (see at least Fig. 1 which shows an ingestible pill 100, the outer shell of the pill is the housing) comprising a sample chamber configured to hold a sample ([1530] discusses embodiments that may include features for obtaining samples from the GI tract); 
a light source in the housing ([1531] says the device may include an illuminating light source), the light source configured to emit excitation light ([1536] says the illuminating light be a fluorescent lamp, also says the light may be an excitation source to excite the sample); 
a detector in the housing, the detector configured to detect emission light generated via an interaction of the excitation light with the sample ([1536] says emission from an excited sample may be detected with a photodiode detector); and 
an excitation filter in the housing between the light source and the sample along a path of the excitation light from the light source to the sample, wherein the excitation filter configured to transmit a portion of the excitation light incident thereon ([1536] – “In some embodiments, to cut out any stray longer wavelengths from the green LED, a Thorlabs FESH0550 shortpass filter may be used for excitation (FIG. 72A)”, the location inherently lies between the light source and sample, shortpass filter only allows some of the light excitation light through as indicated in the quoted section).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 66, 67, 72-75 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. as evidenced by Li et al. as applied to claim 63 and further in view of Tang et al. (US 2005/0154277).  Singh et al. do not disclose the ingestible device further comprising an aperture between the sample and the detector along the path of the emission light.  However, the use of apertures to limit the amount of light reaching the detector was known.  Tang et al. teach an ingestible pill device that includes a built-in micro-spectroscopy micro-biosensor (see Abstract).  Fig. 6 shows a section on the left of the pill for collecting samples.  An optical system for illumination and signal collection is shown adjacent to the sample collection area in Fig. 9 (see also [0074]).  In Figs. 9 and 10, emission light from the sample is directed though at least the front lens and through an aperture and on to a module board that contains imaging chips (i.e. the photodetectors).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Singh et al. to include an aperture between Claim 67 is rejected using the same argument for claim 66. 
Regarding claim 72, Singh et al. disclose the ingestible device further comprising: an excitation filter in the housing, the excitation filter configured to transmit a portion of the excitation light incident thereon ([1536] – “In some embodiments, to cut out any stray longer wavelengths from the green LED, a Thorlabs FESH0550 shortpass filter may be used for excitation (FIG. 72A)”, the location inherently lies between the light source and sample, shortpass filter only allows some of the light excitation light through as indicated in the quoted section).  Singh et al. do not disclose the remaining aperture limitations.  However, Tang et al. teach:
a first aperture between the light source and the sample along the path of the excitation light (the Office interpreted this feature as the opening in the outershell formed while the cutting blades are in action, see [0065]-[0071 discussion of how the two blades acquire a sample, when the blades are apart an aperture or opening is formed that is between the Four Front LEDs shown in Fig. 9 and the sample along the path of the excitation light, note the light from the LEDS spread out everywhere, so there is an infinite number of excitation paths); and 
a second aperture between the sample and the detector along the path of the emission light (see claim 66 rejection).  
The rationale for modifying Singh to include the second aperture is the same as in claim 66.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Singh et al. to include the second aperture taught by Tang et al. because it provides for an alternative method for acquiring tissue samples.  
Regarding claim 73, Singh et al. do not disclose wherein the sample chamber comprises a third aperture.  However, Tang et al. disclose a third aperture (see Fig. 15 which shows light passing through a 
Regarding claim 74, Singh et al. disclose wherein: the ingestible device comprises a fluorometer ([1536] says the illuminating light be a fluorescent lamp, also says the light may be an excitation source to excite the sample); the fluorometer comprises the light source, the detector, and the emission filter (the claim 63 rejection includes all three structures and they are all part of the fluorometer).  Singh et al. however do not disclose wherein the fluorometer has a longitudinal size of from six millimeters to 10 millimeters; and the fluorometer has a transverse size of from about eight millimeters to about 13 millimeters.  However, these limitations would amount to routine optimization and recognized by Singh at [1377] where it is stated that, “The actual configuration and structure of the optical reader may generally vary as is readily understood by those skilled in the art.”  MPEP 2144.05(II)(A) states that, "-where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further Singh et al. to arrive at the claimed dimensions because of Singh’s recognition that sizes may be optimized for a particular purpose and the cited section of the MPEP.
Regarding claim 75, Singh et al. do not disclose the ingestible device has a longitudinal size of from 20 millimeters to 30 millimeters, and the ingestible device has a transverse size of from eight millimeters to 13 millimeters.  However, this modification would amount to routine optimization.  Singh et al. discusses dimensions of various structures throughout the specification noting that size will depend on various factors.  For example, see the cited section in the claim 68 rejection above.  At .
Claims 68 and 69 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2018/0164221) as evidenced by Li et al., (US 5981958).  Singh et al. disclose wherein: the ingestible device comprises a fluorometer; the fluorometer comprises the light source, the detector and the emission filter (the disclosures in [1536] identified by the Office above were interpreted as disclosing a fluorometer).  Singh et al. do not disclose that the fluorometer has a longitudinal size of from six millimeters to 10 millimeters; and the fluorometer has a transverse size of from about eight millimeters to about 13 millimeters.  However, these limitations would amount to routine optimization and recognized by Singh at [1377] where it is stated that, “The actual configuration and structure of the optical reader may generally vary as is readily understood by those skilled in the art.”  MPEP 2144.05(II)(A) states that, "-where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further Singh et al. to arrive at the claimed dimensions because of Singh’s recognition that sizes may be optimized for a particular purpose and the cited section of the MPEP.
For claim 69, Singh et al. do not disclose the ingestible device has a longitudinal size of from 20 millimeters to 30 millimeters, and the ingestible device has a transverse size of from eight millimeters to 13 millimeters.  However, this modification would amount to routine optimization.  Singh et al. discusses dimensions of various structures throughout the .
Claims 70 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2018/0164221) as evidenced by Li et al., (US 5981958) in view of Malik et al. (US 2014/0036267).  Singh et al. do not disclose wherein inner surfaces of the housing comprise a material configured to absorb excitation light incident thereon.  However, this strategy was known in the fluorescence sensing arts.  Malik et al. teach optical techniques for chemical and biochemical analysis that can uses fluorometer (see Abstract and [0044]).  Malik et al. teach the use of light absorbing structures for absorbing excitation light (see end of [0042]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Singh et al. to include the light absorbing structures taught by Malik et al. inside the pill for absorbing stay excitation light because it would improve signal analysis.  
Claims 76 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. as evidenced by Li et al. as applied to claim 63 and further in view of Tang et al. (US 2005/0154277) as applied to claim 72 and further in view of Malik et al. (US 2014/0036267).  This claim is rejected using the same argument for modifying Singh in view of Malik’s teaching in claim 70 above.  
Claims 80-83  rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2018/0164221) as evidenced by Li et al. (US 5981958) in view of Tang et al. (US 2005/0154277) and Modlin et al. (US 6326605).  
Regarding claim 80, Singh et al. disclose an ingestible device ([0005] and [0008]), comprising:
a housing (see at least Fig. 1 which shows an ingestible pill 100, the outer shell of the pill is the housing) comprising a sample chamber configured to hold a sample ([1530] discusses embodiments that may include features for obtaining samples from the GI tract); 
a light source in the housing ([1531] says the device may include an illuminating light source), the light source configured to emit excitation light ([1536] says the illuminating light be a fluorescent lamp, also says the light may be an excitation source to excite the sample); 
a detector in the housing, the detector configured to detect emission light generated via an interaction of the excitation light with the sample ([1536] says emission from an excited sample may be detected with a photodiode detector); 
an emission filter ([1536] – “In some embodiments, a Thorlabs FB580-10 bandpass filter may be used as an emission filter (FIG. 72B)”) in the housing between sample and the detector along a path of the emission light from the sample to the detector (this is inherent as an emission filter is used between a sample and detector), wherein the emission filter is configured to (i) transmit the emission light incident thereon (inherent feature when used), and (ii) block the excitation light incident thereon (the previously cited section indicates that a Thorlabs bandpass filter may be used, a bandpass filter only allows the frequency of interest through and it is known that emission filters are designed to block excitation light as evidenced by the Li et al. reference, see col. 7, lines 18-20);
an excitation filter in the housing between the light source and the sample along a path of the excitation light from the light source to the sample, wherein the excitation filter is configured to transmit a portion of the excitation light incident thereon ([1536] – “In some embodiments, to cut out any stray longer wavelengths from the green LED, a Thorlabs FESH0550 shortpass filter may be used for excitation (FIG. 72A)”, the location inherently lies between the 
Singh et al. do not disclose the remaining structures.  However, Tang et al. teach an ingestible pill device that includes a built-in micro-spectroscopy micro-biosensor (see Abstract).  As with the previous rejections above, Tang can be cited for teaching at least: a first aperture between (i) the light source and the sample chamber along the path of the excitation light from the light source to the sample chamber and (ii) between the sample and the detector along the path of the emission light from the sample to the detector (the aperture indicated in Fig 11 would satisfy the location requirements as claimed as it falls between each of the stated structures if one interprets the side-mounted multiwavelength LED x 4 as the light source).  The rationale for modifying remains the same as in claim 66.
Tang et al. do not disclose the remaining aperture limitations:
a second aperture between the light source and the first aperture along the path of the excitation light from the light source to the sample chamber; and a third aperture between the first aperture and the detector along the path of the emission light from the sample to the detector.
However, the use of multiple apertures in a fluorescence spectroscopy system was known in the art.  Although Tang et al. disclose only one aperture in the Figures, paragraph [0074] does note that the optical system assembly for illumination and signal collection consists of apertures (emphasis on plural). Modlin et al. teach a light detection system used in luminescence assays (col. 1, Background of the Invention, first paragraph).  Modlin et al. teach that an excitation aperture is used so that only a preselected or sensed volume of sample is illuminated (col. 7, 4th paragraph) and an emission aperture may be used to direct emission light substantially exclusively from a sensed volume (col. 9, second paragraph).  In the latter cited paragraph, Modlin also states there are multiple excitation apertures and 
Claim 81 is rejected using the same argument for modifying Singh in the rejection of claim 74 above. 
Claim 82 is rejected using the same argument for modifying Singh in the rejection of claim 75 above. 
Regarding claim 83, Singh et al. disclose a system comprising: the ingestible device of claim 80; and a hardware processor configured to produce information about the sample based on characteristics of the detected emission light (1302]-[1305]).


Conclusion
Claims 63-83 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                    

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791